ORDER
Per curiam:
Appellant Derrick Stephen Day (“Day”) appeals from his convictions of first-degree assault and armed criminal action. In his sole point on appeal, Day argues the trial court erred in overruling his motion for judgment of acquittal at the close of all the evidence and in finding him guilty of first-degree assault because there was insufficient evidence from which a reasonable fact-finder could have found, beyond a reasonable doubt, that Day had the requisite purpose to kill or seriously injure the victim. We affirm. A memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).